Citation Nr: 1506276	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, inter alia, granted an increased rating to 10 percent for left ear hearing loss.  An interim July 2011 rating decision granted service connection for right ear hearing loss; the combined rating for bilateral hearing loss is rated at 10 percent and the issue has been recharacterized as listed above.  


FINDING OF FACT

At no point during the period on appeal is it shown that the Veteran's hearing acuity been worse than Level XI in the left ear and Level 1 in the right ear (pursuant to 38 C.F.R. § 4.85).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) have been met.  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment) and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in the July 2014 supplemental statement of the case.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA (fee basis) examination in September 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The RO arranged for an additional VA examination in February 2014 for which the Veteran failed to appear; good cause for his failure to appear has not been alleged, and is not shown.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

The Veteran's claim seeking an increased rating for left ear (now characterized as bilateral) hearing loss was received in August 2010.  On September 2010 VA (fee basis) audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
40
32.5
LEFT
100
115
105
105
106.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 0 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  

The examiner noted the Veteran's subjective reporting that he was unable to hear people on his left side, unable to hear his cell phone ring, had to have someone ride with him in order to hear his cell phone ring, and misinterprets his coworkers.    

The Veteran submitted the results of a May 2011 private audiological examination.  At that time, audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40

45
40
LEFT
95
105

105
101.67

Speech recognition with the Maryland CNC word list was not conducted.  However, the private examiner diagnosed mild to moderate sensorineural hearing loss with excellent speech recognition in the right ear and moderate to profound sensorineural hearing loss with zero speech recognition in the left ear.  

Private treatment records from August 2011 indicate no change in the Veteran's hearing loss and the Veteran's report that he was working as a carpenter.  Audiometry conducted at that time revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40

50
41.67
LEFT
95
100

100
98.33

Speech recognition with the Maryland CNC word list was not conducted.  However, the private treatment provider diagnosed mild to moderate sensorineural hearing loss with excellent speech recognition in the right ear and moderate to profound sensorineural hearing loss with poor speech recognition in the left ear.  The treatment provider noted the Veteran's subjective report that he has to ask for repetition and use visual cues to understand speech.

During the period on appeal, the worst right ear puretone threshold average documented was 41.67 and the worst left ear average documented was 106.25.  The only documented speech discrimination percentages were 96 percent in the right ear and 0 percent in the left ear.  (The Board notes that these percentages, found on VA (fee basis) examination, are consistent with the private audiological examination reports noting excellent speech recognition in the right ear and no speech recognition in the left ear.)

Under Table VI, the right ear puretone threshold average of 41.67 decibels and speech discrimination of 96 percent constitute Level I hearing in that ear.  The left ear puretone threshold average of 106.25 decibels and speech discrimination of 0 percent constitute Level XI hearing in that ear.  The Board acknowledges that the audiometry reflects an exceptional pattern of hearing impairment in the left ear; however, the Veteran is already assigned the highest possible Roman numeral designation for that ear.  Under Table VII, the Level I hearing acuity found in the right ear, combined with the Level XI hearing acuity found in the left ear, warrants a 10 percent schedular rating under Code 6100.  

The Board notes that the Veteran has not made any specific contentions that his hearing loss disability has worsened since the September 2010 VA examination.  However, to the extent that his continued appeal may be read as such, the Board notes that he was scheduled for an additional (more contemporaneous) VA audiological examination in February 2014 but failed to appear or to provide good cause for his failure to appear.  

The Board also notes that the Veteran does not appear to be claiming that the VA examination was inadequate.  Rather, he appears to be claiming that the degree of hearing lost exceeds 10 percent and that, therefore, the amount of compensation should exceed 10 percent.  (See, e.g., July 2011 notice of disagreement).

As noted above, the assignment of schedular ratings for hearing loss is based on the mechanical application of the rating schedule to audiometric examination findings.  In the Veteran's case, the mechanical application of the rating schedule to his audiometric findings results in the assessment of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  The Board notes that the Veteran is assigned the maximum designation of hearing loss for his left ear, which is consistent with the medical evidence of record noting profound hearing loss with no speech recognition ability in that ear.  Where the poorer ear is evaluated at the highest Level, the minimum rating assigned is 10 percent.  A higher schedular rating is not available until the hearing loss in the better ear is evaluated as at least Level III.  Thus, a schedular rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.

The Board has also considered whether the Veteran is entitled to referral for consideration of a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's hearing loss manifests in reduced hearing acuity, which is contemplated by the rating schedule.  The Board has considered the Veteran's subjective reports that he must ask people to repeat themselves, that he cannot hear out of his left ear, that he must use visual cues in communication, and that he cannot hear his cell phone ring, but finds that these reports do not indicate symptoms that are exceptional or unusual for a hearing loss disability.  However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment.  The Veteran indicated that he has some difficulty with interpreting what his coworkers say, but there is no evidence of record that he has experienced negative employment actions (e.g., missed work or disciplinary action) as a result of his hearing loss disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record indicates that he is employed as a carpenter), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


